by the defendant from a judgment of the Supreme Court, Kings County (Broomer, J.), rendered August 1, 1984, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the trial court properly declined to charge the jury with respect to the issue of identification. The record reveals that the defendant was apprehended by the police at the scene of the crime, at which time he was in possession of various personal items belonging to one of the victims. Under the circumstances presented, there was no issue necessitating a charge as to identification (see, People v Reedy, 126 AD2d 681, lv denied 69 NY2d 885; cf., People v Whalen, 59 NY2d 273, 279). In any event, even if the defendant’s argument possessed some merit, reversal would not be warranted in light of the overwhelming proof of his guilt.
We have reviewed the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Hooper and Balletta, JJ., concur.